DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 and 17-19 of copending Application No. 16/490916 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘916 claims a fire retardant composition comprising an amine (poly)phosphate, wherein the amine of the amine (poly)phosphate comprises melamine and piperazine (claim 1), wherein the amine (poly)phosphate comprises an orthophosphate and a ratio of orthophosphoric acid to the total (poly)phosphoric acids in the amine (poly)phosphate is 5 mass% or lower (claim 8).  App. No. ‘916 claims a flame-retardant synthetic resin composition comprising the flame retardant composition.
The instant invention claims a flame-retardant synthetic resin composition comprising a polyphosphate amine salt flame retardant composition which comprises 0.1-6 wt% of an orthophosphate amine salt in combination with a polyphosphate amine salt (claim 1), where the amine in the salt is melamine (claim 2), piperazine (claim 3), or a mixture thereof (claim 4).

Additionally, preparing a molded article from flame retardant compositions of polyolefins and melamine and piperazine (poly)phosphate salts is also prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-155764; however, for convenience, the Google patents translation will be cited below.
JP ‘764 exemplifies preparing melamine pyrophosphate (p. 3, Example 1), with a content of orthophosphate of about 2 wt%, as determined from ratio of area under a peak considered to be the orthophosphate at around 0 ppm and a peak considered to be a terminal group of the condensed phosphate at around -10 ppm from the MAS-NMR measurement of 31P (p. 4, Figure 4).  JP ‘764 discloses that the melamine pyrophosphate can be included as a flame retardant in various resins, such as polyolefins, to prepare molded articles (p. 4).
JP ‘764 anticipates instant claims 1, 2, 6-10 and 14.	

Claims 1, 2, 6-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/109354; however, for convenience, the Google patents translation will be cited below.
WO ‘354 exemplifies the preparation of melamine pyrophosphate containing 0.4-0.5 wt% of orthophosphate and the preparation of melamine polyphosphate containing 0.6 wt% orthophosphate (Table 2).  WO ‘354 discloses that these are suitable flame retardants for resins (Abstract), specifically listed to include polyethylene (p. 5).
WO ‘354 anticipates instant claims 1, 2, 6-10 and 14. 

Claims 1, 2, 6-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PL 215511; however, for convenience, the Google patents translation will be cited below.
PL ‘511 exemplifies the preparation of 2,4,6-triamino-1,3-5-triazine polyphosphoric acid flame retardant having an orthophosphate content of 0.4 wt%, and adding it to polypropylene and forming an injection molded article (Example 1, pp. 2-3).
PL ‘511 anticipates instant claims 1, 2, 6-10 and 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2006/0226404).
Bauer teaches the following:

    PNG
    media_image1.png
    259
    667
    media_image1.png
    Greyscale

This suggests a polyphosphate amine salt composition having an orthophosphate amine salt content of about 0.09 wt%.  
"A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
One of ordinary skill in the art would expect a similar composition having an orthophosphate content of 0.1 wt% to have the same properties, as the difference in the amount of orthophosphate is so small, that one of ordinary skill would not expect the difference of 0.001 wt% to result in different properties.
Bauer is prima facie obvious over instant claims 1, 2, 6 and 10.
As to claims 7 and 9, Bauer exemplifies adding the Melpur 200/70 to nylon to prepare a molded article with flame retardancy (UL94 classification of V0).
As to claim 8, Bauer also teaches that the melamine polyphosphate can be added to polyolefins (p. 11, [0283]).

Claim Rejections - 35 USC § 102/103
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamimoto (US 2016/0152798).
Kamimoto exemplifies preparing molded articles from a polypropylene composition comprising a flame retardant composition comprising 20-50 parts of melamine salt, 50-80 parts of a piperazine salt and 0.2-0.8 parts hydrotalcite (p. 11, Table 2 and Table 1).  Kamimoto exemplifies the melamine salt and piperazine salt as follows:

    PNG
    media_image2.png
    597
    577
    media_image2.png
    Greyscale

Kamimoto discloses that the melamine pyrophosphate may include unreacted melamine orthophosphate, melamine polyphosphate produced by excessive reaction or other by-products (p. 2, [0030]).  Kamimoto discloses that 
This suggests the flame retardant compositions of Kamimoto contain about 1-1.3 wt% of impurities which include unreacted orthophosphate salts; however the actual content of orthophosphates is unclear.
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
Consider the following:
Kamimoto exemplifies preparing melamine pyrophosphate by subjecting melamine orthophosphate to a heating condensation reaction at 220ºC for 6 hours.  Kamimoto exemplifies preparing piperazine pyrophosphate by subjecting piperazine orthophosphate to a heating condensation reaction at 250ºC for 1 hour.  
Applicants discloses that it is preferred to use a polyphosphate amine salt obtained by a dehydration-condensation reaction of an amine salt of orthophosphoric acid with heating in the solid-phase state, at temperatures of preferably 160-280ºC (p. 10, ll. 10-23).

Applying this to the above described examples suggests flame retardant compositions with an orthophosphate content of about 0.5-0.8 wt% orthophosphate salts.
Therefore, the compositions of Kamimoto inherently possess the amount of orthophosphate claimed, as Kamimoto exemplifies preparing the melamine pyrophosphate and piperazine pyrophosphate the same as that exemplified by the instant specification.  Alternatively, one of ordinary skill in the art would expect the compositions to possess the same amount of orthophosphate, based on the above explanation.  The burden is therefore shifted to applicant to provide Kamimoto. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6268494 teaches preparing melamine pyrophosphate with a very low content of orthophosphate impurities; however, does not teach or suggest the amount of such.
US 20060167256 teaches preparing piperazine pyrophosphate by the dehydration condensation of piperazine diphosphate, which can be carried out by heating at 120-320C for 0.5-3 hours, where the piperazine diphosphate is prepared by allowing two equivalents of orthophosphoric acid to react with one equivalent of piperazine, teaching that impurities that can be present in the piperazine pyrophosphate include sodium chloride, orthophosphoric acid and triphosphoric acid.  US ‘256 measures the amount of orthophosphoric acid present, but does not measure the amount of orthophosphate amine salt present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768